Citation Nr: 0317320	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  01-04 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a left ankle injury, currently rated as 10 
percent disabling.

2.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1972.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  In an 
April 2000 rating decision, the RO denied entitlement to 
service connection for a back condition.  In a May 2000 
notification letter, the RO denied entitlement to service 
connection for a back condition as secondary to the service-
connected residuals of a left ankle injury.  

In the April 2000 rating decision, the RO also denied an 
increased (compensable) disability rating for residuals of a 
left ankle injury.  Apparently, a pre-conference hearing was 
conducted prior to a January 2002 personal hearing before a 
Decision Review Officer (DRO).  At the pre-conference 
hearing, it was determined that a compensable evaluation (10 
percent) was warranted for residuals of a left ankle injury.  
Transcript, p. 1.  This was effectuated by means of a May 
2002 rating decision.  The claim for a higher rating, 
however, remains on appeal because the 10 percent disability 
evaluation, continued in a May 2002 supplemental statement of 
the case (SSOC), is less than the maximum benefit available 
under VA laws and regulations.  See AB v. Brown, 6 Vet. App. 
35 (1993).

As noted above, the veteran appeared in January 2002 at the 
St. Petersburg RO and testified at a personal hearing before 
a DRO.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
residuals of a left ankle injury, is the subject of the 
REMAND herein. 


FINDING OF FACT

The veteran's left ankle demonstrates a full range of motion, 
but there is stiffness, weakness, pain on movement, and 
swelling of the left ankle joint causing additional 
limitation of motion resulting from pain or functional loss.


CONCLUSION OF LAW

The criteria for an increased disability rating for residuals 
of a left ankle injury, currently rated as 10 percent 
disabling, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5270-5274 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  In the discussions in the April 
2000 and May 2002 rating decisions, May 2000 notification 
letter, March 2001 statement of the case (SOC), and May 2002 
SSOC, the veteran was notified of this information.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
documents, the veteran was informed by the RO of the relevant 
laws and regulations, and the RO explained why the evidence 
in his case was inadequate.  The May 2002 SSOC also included 
citation to the VCAA and references the parties' respective 
duties in terms of obtaining information and evidence. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  In this case, the veteran has not identified any 
records relevant to his claim for an increased rating.  In a 
VA Form 21-526, Veteran's Application for Compensation or 
Pension, received in January 2000, he identified no post-
service treating sources for his left ankle, and there is no 
information or evidence that would otherwise suggest the 
existence of pertinent, outstanding records.  For instance, 
the January 2001 VA examiner noted the veteran was not at 
that time receiving any treatment for his ankle disability.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  A decision can be rendered in this case without 
further examination.  In connection with the pending claim, 
VA afforded the veteran an examination conducted in January 
2001.  The results of this examination have been associated 
with the claims file and adequately presents the current 
level of disability, such that reexamination is not required.  
See Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); 
VAOPGCPREC 11-95.

II.  Evaluation of residuals of a left ankle injury

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2002), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2002).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2002); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Nevertheless, the current level of disability is usually of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's left ankle residuals is currently rated under 
Diagnostic Code (DC) 5271.  A 10 percent evaluation under 
this code contemplates the presence of a moderate limitation 
of motion of the veteran's left ankle.  To warrant an 
increase to 20 percent, there would have to be demonstrated a 
marked limitation of ankle motion.  38 C.F.R. Part 4, Code 
5271 (2002).  

38 C.F.R. § 4.71, Plate II indicates that normal ankle 
dorsiflexion is from 0 to 20 degrees and normal ankle plantar 
flexion is from 0 to 45 degrees.  The January 2001 VA joints 
examination report documents left ankle dorsiflexion was to 
20 degrees and plantar flexion was to 50 degrees, 
establishing a full range of motion, consistent with a 
noncompensable evaluation because it fails to show any loss 
of range of motion.  The record contains no documented 
treatment or other medical evaluation of the left ankle. 

The Board has considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  At the January 2001 VA 
examination, the veteran complained of swelling, pain, 
weakness, and stiffness of the left ankle.  However, the 
current 10 percent disability rating, as explained in the May 
2002 SSOC, was based on additional functional loss and 
painful motion.  To be sure, the full range of motion of the 
left ankle as demonstrated on VA examination reflects a 
noncompensable evaluation, and a zero percent disability 
rating would be appropriate in this case in the absence of 
the above DeLuca factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2002).

The January 2001 examination included left foot X-rays, which 
revealed no evidence of fracture or dislocation.  The VA 
examiner recommended left ankle radiographs be performed for 
further evaluation.  However, as limitation of motion is 
considered under DC 5271, a separate compensable rating for 
arthritis of the ankle would not be warranted as the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice for the same symptoms.  38 C.F.R. § 4.14 
(2002); see also Brady v. Brown, 4 Vet. App. 203 (1993). 

There are other diagnostic codes that potentially relate to 
impairment of the ankle.  The veteran is entitled to be rated 
under the code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After 
reviewing these alternative provisions, however, the Board 
can find no basis on which to assign a rating in excess of 10 
percent.  There is no evidence of ankylosis ratable under DCs 
5270 and 5272 (2002). Ankylosis is defined as "[s]tiffening 
or fixation of a joint as the result of a disease process, 
with fibrous or bony union across the joint."  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (citing Stedman's Medical 
Dictionary 87 (25th ed. 1990)).  In this case, the evidence 
of record shows that the veteran has never exhibited 
ankylosis of the left ankle, and he does not contend that the 
ankle is ankylosed.  As noted above, range of motion of the 
ankle is full.  Finally, based on the VA examination, the 
Board finds no evidence of malunion of the os calcis or 
astragalus ratable under DC 5273 (2002); nonunion or malunion 
of the tibia or fibula, ratable under DC 5262 (2002); or of 
astragalectomy residuals ratable under DC 5274 (2002).

In sum, the evidence of record shows pain on movement and 
swelling of the left ankle joint, warranting a 10 percent 
evaluation, and an increased disability evaluation is not 
warranted.  The benefit-of-the-doubt doctrine is inapplicable 
here because the preponderance of the evidence is against the 
claim for an increase.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an increased disability rating for residuals 
of a left ankle injury, currently rated as 10 percent 
disabling, is denied.  


REMAND

Unfortunately, remand is required for compliance with the 
duty to assist provisions contained in the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2002).  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran initially alleged that his low back disorder 
began in service as a result of an automobile accident, and 
the service medical records indeed confirm that he was 
involved in such an accident in 1971.  However, there were no 
complaints or finings pertaining to the lumbar spine at that 
time, and examination of the spine was normal on separation 
examination in March 1972.  Again, there were no complaints 
pertaining to the lumbar spine on VA examination in June 
1972.  Objective findings were normal.  On post-service 
examination in March 1979, the veteran gave only a six-month 
history of low back pain and denied any history of back 
trauma.    

In a statement received from the veteran after the April 2000 
rating decision, which denied entitlement to service 
connection for a low back disorder on a direct basis, he 
clarified that his current back disability was secondary to 
his service-connected residuals of a left ankle injury.  In 
January 2001, VA conducted an examination of the spine, and 
the examiner opined that it was "difficult to imagine" that 
the veteran's service-connected residuals of a left ankle 
injury would have an impact on the current low back disorder.  
The examiner did not render an opinion as to the likelihood 
that the current low back disorder was directly related to 
service, and the examination is lacking in that regard.

The record contains a January 2000 opinion from a treating 
orthopedist, Emilio S. Musso, M.D., linking the veteran's 
current back problems to the 1971 motor vehicle accident.  
However, Dr. Musso's complete treatment records of the 
veteran are not in the claims file.  Such records would 
assist in assessing the probative value of Dr. Musso's 
opinion.  

Additionally, objective findings on imaging and examination 
confirm a significant history of surgical treatment to the 
veteran's lumbar spine, and it is evident that there are 
outstanding treatment records pertinent to the pending claim.  
As the case must be remanded for an adequate VA examination 
(or addendum), VA should also attempt to other relevant 
treatment records adequately identified by the veteran, 
including those reflecting surgery on the lumbar spine in 
1992.

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him since service for his 
low back disorder, including, but not 
limited to, the provider(s) that 
performed treatment and surgery in 1992.  
Obtain records from each health care 
provider the veteran identifies.  

2.  Make the necessary arrangements to 
obtain the veteran's complete medical 
records from Emilio S. Musso, M.D.  
Actual treatment records, as opposed to 
summaries, are pertinent.  As this 
potential evidence is not in the custody 
of a Federal department or agency, the 
RO should make an initial request for 
the records, and, if the records are not 
received, at least one follow-up 
request.  A follow-up request is not 
required if a response to the initial 
request indicates that the records 
sought do not exist or that a follow-up 
request for the records would be futile.  
38 C.F.R. § 3.159(c)(1) (2002).

3.  Obtain an addendum to the January 2001 
VA examination report, requesting that the 
original examining physician complete the 
addendum.

If the original VA examiner is not 
available or if the original VA examiner 
is available and considers an additional 
examination by him or her necessary prior 
to completing the addendum, schedule the 
veteran for a VA examination of the spine, 
as specified below.

The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  

All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
reports.  The medical rationale for the 
opinions expressed should be included in 
the examination report.

The examiner should specifically render 
an opinion as to the date of onset and 
etiology of any current low back 
disorder.  The examiner should 
determine whether it is as least as 
likely as not that any current low back 
disorder had its onset in service 
and/or is related to an in-service 
disease or injury, to include the 1971 
automobile accident.

Additionally, the examiner should 
determine whether it is as least as 
likely as not that any current low back 
disorder was either (a) caused by or 
(b) aggravated by the service-connected 
residuals of a left ankle injury.

4.  Review the claims file and ensure 
that no other notification or 
development action, in addition to that 
directed above, is required by the 
VCAA.  If further action is required, 
the RO should undertake it before 
further adjudication of the claim.

5.  Readjudicate the veteran's claim, 
with application of all appropriate 
laws and regulations, including 
consideration of any additional 
information obtained as a result of 
this remand.  If the decision with 
respect to the claim remains adverse to 
the veteran, he and his representative 
should be furnished an SSOC and 
afforded a reasonable period of time 
within which to respond thereto.  

The veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this REMAND are to obtain additional information 
and comply with due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, §302, 108 Stat. 4645, 4658 (1994), 38U.S.C.A. 
§5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


